DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim(s) 4 is/are objected to because of the following informalities:
At line 2 of claim 4, “in region” should be replaced with “in a region”.
At line 4 of claim 4, “in the range” should be replaced with “in a range”.
At line 4 of claim 4, “fold than” should be replaced with “fold more than”.
Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-3, 8, 10, 17 and 19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bierwirth (US Publication 2017/0259775).
In regards to claim(s) 1-3, 8, 10, 17 and 19, Bierwirth discloses the claimed limitations including a gas generator for a vehicle safety system, with a longitudinal axis (A), an outer housing in the form of a compressed-gas container (20) which, in an inoperative state of the gas generator, is filled with compressed gas,
wherein the outer housing is closed at one housing end (either end depending on the closure element considered) with a closure element (10,11,13,14 or 23,24,29) by a welded joint (Reference is made to Paragraphs 0024, 0040 and 0049),
wherein the closure element extends along the longitudinal axis from the welded joint into the outer housing, wherein the outer housing has at least one bead (Reference is made to Figures 2 and 4 and Paragraphs 0050 and 0059; the indent proximate indicator line 29 for closure element 23,24,29 or indent 28 for closure element 10,11,13,14) in the form of a continuous radially peripheral recess, wherein the at least one bead can be moved elastically along with a corresponding change of internal pressure within the compressed-gas container for mechanically relieving the welded joint, in a manner of a knee joint,
wherein a bead base of the at least one bead is arranged in a region of an axial longitudinal extent of the closure element (Reference is made to Figures 1 and 2);
wherein the outer housing is tube-shaped and wherein the at least one bead extends from an outside surface of the outer housing, radially inwardly (Reference is made to Figures 1 and 2);
wherein the closure element is in the form of an igniter unit (10,11,13,14);
wherein the at least one bead is configured as a plastic deformation, in the form of a crimping, flaring, embossing or roller-burnishing at the outer housing of the gas generator, wherein the at least one bead is movable in response to a pressure increase inside the gas generator, to the outside toward a direction of movement substantially normal to the longitudinal axis of the gas generator (Reference is made to Paragraphs 0039 and 0050);
a vehicle safety system, comprising:
a gas generator,
an airbag inflatable by the gas generator as part of an airbag module, and
an electronic control unit operatively connected to the gas generator wherein the electronic control unit activates the gas generator when a release situation is given,
wherein the gas generator is configured according to claim 1 (Reference is made to Paragraph 0040-0005); and,
wherein the closure element protrudes outwardly from the outer housing along the longitudinal axis (Reference is made to Figures 2 and 4).
wherein the peripheral recess reduces an outer diameter of the outer housing in the region of the bead by a bead diameter (Reference is made to Figures 2 and 4).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bierwirth.
In regards to claim 4, Bierwirth discloses the claimed invention except for the closure element (at least portions 11,13 of 10,11,13,14) being a solid component part.
It would have been obvious to one having ordinary skill in the art before the effective filing date to modify the closure element of Bierwirth to be a single piece, since it has been held that forming in one piece an article which has formerly been formed in two pieces and put together involves only routine skill in the art.

Claim(s) 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bierwirth in view of Akira (JP H02-158443).
In regards to claim(s) 20, Bierwirth discloses the claimed limitations excluding the bead being a plurality of beads.
Akira discloses an inflator wherein the recess defines a bead base having a maximum bead depth within the range of 0.5 mm to 2 mm (Akira discloses a bead depth of 2mm).
	It would have been obvious to one having ordinary skill in the art before the effective filing date to modify the bead of Bierwirth in view of the teachings of Akira to include a plurality of beads (at least during formation) with a depth of 2mm since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.

Claim(s) 11 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Young et al. (US Publication 2012/0025503).
In regards to claims 11 and 15, Young et al. discloses the claimed limitations including a method for producing a gas generator, comprising the steps of:
a) providing an outer housing (110) for the gas generator (100) which has a housing end on an axial side, the housing end defining an opening of the outer housing (Reference is made to Figures 1 and 2); and
b) producing at least one bead in the outer housing from an outside surface thereof, wherein the at least one bead has a bead opening angle with a value, when taken from the drawings, ranging from 160° to 170° and mechanically relieves a welded joint and is not used for any further functions specific to the gas generator (Reference is made to Paragraphs 0016 and 0027-0028 and Figures 1-2; Examiner notes that from these references that there is no disclosure of “further functions”); and,
wherein the welded joint is formed as one of a laser welding, resistance welding and friction welding (Reference is made to Paragraphs 0016-0018);
In regards to claim 11, although the drawings are not recited as being to scale, they would reasonably disclose and suggest to one of ordinary skill in the art that a flaring between one diameter and another diameter may be made where the opening angle is in the range of 160° to 170° (Examiner is referencing the point at which the diameters flare from the smaller diameter to the larger diameter proximate the first end).
Young et al. discloses the claimed invention except for explicitly reciting the opening angle of a flare from a smaller diameter to a larger diameter being in the range of 160° to 170°.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to provide an opening angle within that range, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.

Claim(s) 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Young et al. (US Publication 2012/0025503) in view of Akira (JP H02-158443).
Young et al. discloses the claimed limitations excluding the bead radius/diameter and the diameter reduction of the outer housing diameter.
Akira discloses a bead radius of 2mm and an overall outer diameter reduction of two bead radiuses at the bead base which would result in a reduction of the outer diameter equivalent to a bead diameter.
It would have been obvious to one having ordinary skill in the art before the effective filing date to modify the bead radius and outer housing diameter reduction of Young et al. in view of the teachings of Akira since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.

Claim(s) 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Young et al. in view of Akira (JP H02-158443) and Tokuda et al. (US Publication 2014/0239623).
In regards to claim 12, Young et al. in view of Akira discloses the claimed limitations excluding a plurality of separate beads formed as recited.  Examiner notes that Akira does disclose a means of forms a plurality of beads radially peripherally disposed about a longitudinal axis and substantially equally spaced about the longitudinal axis (Reference is made to pages 4-5 of 7 of the machine translation).
Tokuda et al. discloses an annular protruding portion or a plurality of independent protruding portions (28) (Reference is made to Figure 5 and Paragraph 0239).
It would have been obvious to one having ordinary skill in the art before the effective filing date to modify the apparatus of Young et al. in view of the teachings of Akira and Tokuda et al. to include the bead being formed from a plurality of radially, equally spaced, about the longitudinal axis, beads since it would have been a simple substitution of one known structure for another and since it has been held that forming in one piece an article which has formerly been formed in two pieces and put together involves only routine skill in the art.

Claim(s) 13-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Young et al. in view of Jung (US Publication 2012/0187667) and Bibo et al. (US Publication 2012/0292293).
In regards to claims 13-14, Young et al. discloses all of the requisite structural and method limitations as recited excluding the compressed gas prior to activation having a pressure in the range of 400-600 bars.
Jung discloses a compressed gas before activation of the gas generator being up to 500 bars.  Bibo et al. discloses compressed gas at 300-500 bars prior to activation.
It would have been obvious to one having ordinary skill in the art before the effective filing date to modify the compressed gas pressure of Young et al. in view of the teachings of Jung and Bibo et al. to include being in the range of 400-600 bars since the range appears to be a typical/old and well known pressurization range for and inflator and it would have been obvious to try.
Allowable Subject Matter
Claim(s) 6, 7 and 21 is/are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim(s) 18 and 22 is/are allowed.
Response to Arguments
Applicant's arguments filed December 2, 2022 have been fully considered but they are not persuasive. Examiner maintains the previous rejection is proper.
Examiner notes that in regards to the terminology “bead” and current usage, the applicant’s specification recites a variety of structures and methods of forming “bead” structures including but not limited to “recess”, “crimp”, “roller-burnishing”, “flaring”, “embossing”, “quasi in the form of a knee joint” and “flanging”.  With the broadly recited structure and methods of forming, a cylindrical housing with a rolled or crimped bead or a flaring from one outer diameter to another outer diameter may be considered to meet the limitations.
In regards to the arguments pertaining to the limitation “bead can be moved elastically…for mechanically relieving the welded join in a manner of a knee joint…”, examiner maintains the limitations are met.  Regarding “can be moved”, although a functional limitation not necessarily requiring movement, the prior art structure when undergoing stress (e.g. during load cycling per the specification) capable of flexing the cylindrical housing would have the beads thereon move elastically along with the peripheral wall structure.  There does not appear to be a material difference between the structure disclosed and that of the prior art which would allow the applicant’s bead to be moved while precluding similar movement of the bead in the prior art.  Regarding “mechanically relieving”, as the structures/arrangements are similar and do not appear to have a material difference the recited mechanical stress relief properties of the disclosure would be present in the prior art.
The arguments directed to the prior art’s lack of explicit disclosure regarding “being designed to move elastically” are not persuasive.  The limitations are directed to a material property inherent to typical gas generator structures (Examiner notes that the actual material and respective properties of the outer housing do not appear to be disclosed).  Regarding the diffusor being dislodged, the prior art does not appear to disclose any properties about the diffusor that would prevent it from flexing with the housing.  Examiner notes that the diffusor is disclosed as being crimped onto the gas tank suggesting that it is capable of being worked in the same manner as the outer housing.  The limitation “can be moved elastically” and the disclosure of “load cycling…by changing temperature cycles” and “mechanical relief” suggests to one of ordinary skill in the art that the movement being discussed is within the elastic range of the materials, below the yield point/strength and well below the ultimate tensile strength.  The disclosure does not appear to discuss any materials beyond those typically found in the art.
Regarding the arguments directed to claim 4, the “closure element” of the prior art is clearly thicker at multiple points and in multiple directions compared to the outer housing.  The “closure element” clearly has to span the diameter of the openings of the outer housing, the thickness dimension of the “closure element” is not limited to the same directional dimension as that of the housing and furthermore the thickness may be taken anywhere along the “closure element”.  While the drawings are not to scale they do suggests a general relation between components to one of ordinary skill in the art.
In regards to the arguments pertaining to claims 11 and 15, Examiner acknowledged the lack of reference to scale and provided rational that would lead one of ordinary skill in the art to the recited opening angle range.  Regarding the mechanically relieving limitation, examiner notes the above response which details how the relief would be a mechanical/material property inherent to the structure.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BARRY J GOODEN JR whose telephone number is (571)272-5135. The examiner can normally be reached Monday - Friday 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Dickson can be reached on 571-272-7742. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Barry Gooden Jr./Primary Examiner, Art Unit 3616                                                                                                                                                                                                                                                                                                                                                                                                                
BARRY GOODEN JR
Primary Examiner
Art Unit 3616